Affirmed and Opinion Filed August 11, 2021




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00997-CV

                        JOHN DOE, Appellant
                                V.
              ROMAN CATHOLIC DIOCESE OF DALLAS, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-07025

                              MEMORANDUM OPINION
                          Before Justices Pedersen, III, and Reichek1
                               Opinion by Justice Pedersen, III
        Appellant John Doe brought suit against appellee Roman Catholic Diocese of

Dallas (“Dallas Diocese”), alleging the Dallas Diocese committed fraud by not

following its internal policies for responding to sexual abuse after he reported he

was sexually abused by a Dallas Diocese priest.2 The district court dismissed the

case for lack of jurisdiction, citing the ecclesiastical abstention doctrine, also known


    1
      The Honorable Bill Whitehill was on the panel and participated at the submission of this case. Due to
the expiration of his term on December 31, 2020, he did not participate in the issuance of this opinion. See
TEX. R. APP. P. 41.1(a), (b).
    2
      Doe’s petition contained no other independent cause of action but included respondeat superior, a
derivative theory of liability. Doe did not allege sexual abuse, assault, battery, or negligence claims against
the Dallas Diocese.
as the religious autonomy doctrine.3 The district court determined that (i) the Dallas

Diocese’s Sexual Misconduct Policy (Policy) was “an outgrowth of, or so integrally

related to, the Dallas Diocese’s dogma that it comprises part of the Dallas Diocese’s

religious representations, beliefs, and teachings,” (ii) Doe’s fraud claim required

Doe to prove the Dallas Diocese’s material representations to Doe were false, and

(iii) the First Amendment to the Constitution of the United States prohibited the trial

court from adjudicating the truth or falsity of religious doctrines or beliefs. Because

Doe’s claims require resolution of matters of church government, we affirm the

judgment of the trial court.

                                           I.      BACKGROUND

        A. Sexual Misconduct Policy

        The Dallas Diocese is a religious organization that promotes the exercise of

Christianity under the Roman Catholic denomination. The Dallas Diocese developed

and promulgated a Policy, which describes how it responds to sexual misconduct

and how it intends to treat the victims of sexual misconduct. The Policy provides:

        The Diocese will act in accord with the principles of truth, honesty, and
        justice, while respecting confidentiality, privacy and the reputation of
        persons involved.
        ...
        All Diocesan and Parochial Personnel who suspect, witness, or
        otherwise become aware of any incident of sexual misconduct




    3
      See, e.g., McRaney v. N. Am. Mission Bd. of the S. Baptist Convention, Inc., 966 F.3d 346, 347 (5th
Cir. 2020).
                                                  –2–
        involving Diocesan or Parochial Personnel must immediately report
        such information to the Chancellor.4
        ...
        Upon receipt of a complaint of sexual misconduct, the Chancellor will
        notify the Bishop and assist him with the manner in which to proceed,
        including the undertaking of an investigation.
        ...
        When all of the evidence has been collected and the investigation is
        complete, the Chancellor will report all material facts and findings to
        the Bishop. The Bishop, together with the Review Board,5 will
        determine whether the alleged conduct is an act of abuse of a minor or
        vulnerable adult.
        ...
        If the Bishop determines at any time there is sufficient evidence that
        sexual abuse of a minor or vulnerable adult by a priest or deacon has
        occurred, the Bishop will promptly transmit the complaint and the
        findings of the investigation to the Congregation for the Doctrine of the
        Faith.6
        ...
        The Bishop and all Diocesan and Parochial Personnel charged with
        implementing this policy will be as open as possible with the people in
        our parish and community about instances of sexual abuse of minors
        and vulnerable adults, with respect always for the privacy and the
        reputation of the individuals involved.
        ...

    4
      Merriam Webster defines “chancellor” as “a Roman Catholic priest heading the office in which
diocesan business is transacted and recorded.” Chancellor, MERRIAM-WEBSTER.COM DICTIONARY,
https://www.merriam-webster.com/dictionary/chancellor (last visited July 1, 2021).
    5
      The record indicates the Review Board is “a confidential consultative body that will advise and assist
the Bishop as he administers these policies” with “no fewer than five persons of outstanding integrity and
good judgment in full communion with the Church to serve on this Board” and a majority to consist “of lay
persons not in the employ of the diocese.” The record further indicates “[a]t least one member will be a
priest who is an experienced and respected pastor of the diocese. At least one member will have particular
expertise in the treatment of the sexual abuse of minors.”
    6
      The record contains no definition for “Congregation for the Doctrine of the Faith.” We provide the
following citation solely as obiter dictum:
        The Congregation for the Doctrine of the Faith is the oldest among the nine congregations
        of the Roman Curia, seated at the Palace of the Holy Office in Rome. It was founded to
        defend the church from heresy; today, it is the body responsible for promulgating and
        defending Catholic doctrine.
Wikipedia:         Congregation         for       the       Doctrine        of         the        Faith,
https://en.wikipedia.org/wiki/Congregation_for_the_Doctrine_of_the_Faith (last visited Aug. 5, 2021).
                                                   –3–
        Care will always be taken to respect and protect the rights of all parties
        involved, particularly those of the persons claiming to have been
        sexually abused or harassed and of the person against whom the charge
        has been made.

        B. Report of Sexual Misconduct

        Before Doe sued, he reported to a Dallas Diocese priest multiple experiences

of sexual abuse that he suffered at the hands of Father Timothy Heines. The priest

reported Doe’s statements to the Dallas Diocese’s then-Monsignor7 Greg Kelly and

Chancellor Mary Edlund. In September 2015, Doe met with Kelly and Edlund, and

he discussed “being sexually assaulted by Heines in 2008 and the hot oil massages

Heines performed on [him] in the church rectory while [he] was in high school.”

Doe further showed the Dallas Diocese “shirtless photographs that [Heines] had

taken of him in the church rectory while [he] was in middle school and high school.”

The Dallas Diocese performed an internal investigation of Heines, which ultimately

resulted in Heines’s October 8, 2015 resignation from the ministry in the Dallas

Diocese.




    7
      Merriam Webster defines “monsignor” as “a Roman Catholic prelate having a dignity or titular
distinction (as of domestic prelate or protonotary apostolic) usually conferred by the pope —used as a title
prefixed to the surname or to the given name and surname.” Monsignor, MERRIAM-WEBSTER.COM
DICTIONARY, https://www.merriam-webster.com/dictionary/monsignor. (last visited July 1, 2021).
Merriam Webster defines “prelate” as “an ecclesiastic (such as a bishop or abbot) of superior rank.” Prelate,
MERRIAM-WEBSTER.COM DICTIONARY, https://www.merriam-webster.com/dictionary/prelate (last visited
July 1, 2021).
                                                    –4–
         C. Allegation of Fraud

         The weekend following Heines’s resignation, the Dallas Diocese issued a

letter to the parishioners at St. Joseph Catholic Church in Richardson, Texas, where

Heines previously served as pastor. The letter read:

         I write to you today out of pastoral concern about a difficult matter
         related to your Pastor, Father Timothy Heines.

         I recently received a complaint about his involvement in serious
         boundary violations with adults. These incidents occurred in 1996 and
         2008 prior to his assignment at St. Joseph. We have not received
         information regarding any incident here in the parish. I emphasize that
         this involved inappropriate relationships with adults.

Thereafter, the Dallas Diocese did not transmit the investigation to the Review Board

to determine whether Doe’s allegation of sexual abuse involved a minor or

vulnerable adult until several months later.

         On May 30, 2018, Doe filed a suit for fraud8 against the Dallas Diocese. Doe

alleged five material misrepresentations regarding the Dallas Diocese’s

implementation of the Policy, involving (i) the investigation and reporting of his

claims and (ii) the way it communicated with the community about Heines:

         a. The Dallas Diocese did not act in accord with principles of truth,
         honesty, and justice in investigating John Doe’s claim of sexual abuse.

   8
       The Texas Supreme Court has promulgated the elements of a fraud claim as follows:
         To prevail on a fraud claim, a plaintiff must show: (1) the defendant “made a material
         representation that was false”; (2) the defendant “knew the representation was false or
         made it recklessly as a positive assertion without any knowledge of its truth;” (3) the
         defendant intended to induce the plaintiff to act upon the representation; and (4) the
         plaintiff actually and justifiably relied upon the representation and suffered injury as a
         result.
JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 653 (Tex. 2018).
                                                   –5–
      Instead, the Dallas Diocese lied to Father Heines’[s] current parish
      about why Father Heines’ was removed from ministry. Bishop Farrell
      refused to acknowledge the sexual abuse John Doe suffered as a minor;

      b. The Dallas Diocese was not open and transparent in communicating
      with the community about Father Heines’[s] abuse of a minor. Instead,
      the Dallas Diocese lied to Father Heines’[s] current parish about why
      Father Heines’ was removed from ministry. Bishop Farrell refused to
      acknowledge the sexual abuse John Doe suffered as a minor;

      c. Bishop Farrell did not report John Doe’s sexual abuse to the diocesan
      Review Board;

      d. Bishop Farrell and the Dallas Diocese made no effort to determine
      whether John Doe’s sexual abuse constituted sexual abuse of a minor
      or vulnerable adult; and

      e. The Dallas Diocese did not report Father Heines’[s] sexual abuse of
      John Doe to the Congregation of the Doctrine of Faith.

      On February 27, 2019, the Dallas Diocese filed its plea to the jurisdiction,

which attached affidavits from Kelly and Edlund. On May 17, 2019, Doe responded

to the plea to the jurisdiction, which contained a request for leave of court to amend

his petition and attached his own affidavit along with the affidavit of Dallas Police

Detective David Clark. Both Doe and the Dallas Diocese raised objections to

evidence attached to the other’s plea to the jurisdiction filings. The trial court heard

the plea to the jurisdiction on May 24, 2019, and entered an order granting the plea

to the jurisdiction and overruling all of the parties’ objections. This appeal followed.

                                   II.    ISSUES RAISED

      Doe raises a single issue to our Court.



                                          –6–
         [Whether] [t]he trial court erred in granting the Dallas Diocese’s Plea
         to the Jurisdiction and dismissing all of John Doe’s claims with
         prejudice.9

         The Dallas Diocese raises a single cross-point on appeal:

         Did the trial court abuse its discretion and commit harmful error in
         overruling the Diocese’s objections to Detective Clark’s affidavit?

                                        III.    STANDARD OF REVIEW

         A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat a

cause of action based on lack of subject-matter jurisdiction without regard to the

merits of the claim. Town of Fairview v. Lawler, 252 S.W.3d 853, 855–56 (Tex.

App.—Dallas 2008, no pet.) (citing Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547,

554 (Tex. 2000)). A trial court’s ruling on a plea challenging subject matter

jurisdiction is reviewed de novo. City of Dallas v. Redbird Dev. Corp., 143 S.W.3d

375, 380 (Tex. App.—Dallas 2004, no pet.) (citing Mayhew v. Town of Sunnyvale,

964 S.W.2d 922, 928 (Tex. 1998)). As part of our de novo review, we focus first on

the plaintiff’s petition to determine whether the pled facts affirmatively demonstrate

that subject-matter jurisdiction exists. In re Episcopal Sch. of Dallas, Inc., 556

S.W.3d 347, 352 (Tex. App.—Dallas 2017, no pet.) (citing Texas Dep’t of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004)). We construe the pleadings

liberally in the plaintiff’s favor. Id. (citing Miranda, 133 S.W.3d at 226). If a plea to

the jurisdiction challenges the existence of jurisdictional facts, the trial court may


   9
       Doe raised ten “sub-issues,” which were derivative of his sole issue.
                                                    –7–
consider evidence beyond the pleadings and must do so when necessary to resolve

the jurisdictional issues raised. Id. (citing Miranda, 133 S.W.3d at 226; Blue, 34

S.W.3d at 555). The court must grant the plea as a matter of law if there is an

incurable jurisdictional defect. Id.

                              IV.     ECCLESIASTICAL ABSTENTION

         The First Amendment to the United States Constitution prohibits Congress

from making any “law respecting an establishment of religion, or prohibiting the

free exercise thereof.” U.S. CONST. amend. 1. The Fourteenth Amendment further

imposes this restriction on the states. Presbyterian Church in U.S. v. Mary Elizabeth

Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 441 (1969).10 “The free

exercise of religion means, first and foremost, the right to believe and profess

whatever religious doctrine one desires.” Emp. Div., Dep’t of Hum. Res. of Or. v.

Smith, 494 U.S. 872, 877 (1990)); see, e.g., Cornerstone Christian Sch. v. Univ.

Interscholastic League, 563 F.3d 127, 135 (5th Cir. 2009). This prohibition on the

establishment of religion means the government may not interfere with a religious

organization’s “ecclesiastical decisions.” Hosanna-Tabor Evangelical Lutheran



   10
        The United States Supreme Court provides:
         First Amendment values are plainly jeopardized when church property litigation is made
         to turn on the resolution by civil courts of controversies over religious doctrine and
         practice. If civil courts undertake to resolve such controversies in order to adjudicate the
         property dispute, the hazards are ever present of inhibiting the free development of
         religious doctrine and of implicating secular interests in matters of purely ecclesiastical
         concern.
Mary Elizabeth Blue Hull, 393 U.S. at 449.
                                                    –8–
Church & Sch. v. E.E.O.C., 565 U.S. 171, 188-89 (2012) (“According the state the

power to determine which individuals will minister to the faithful also violates the

Establishment Clause, which prohibits government involvement in such

ecclesiastical decisions.”).11

         The Texas Supreme Court has recently addressed the ecclesiastical abstention

doctrine in In re Diocese of Lubbock, 624 S.W.3d 506 (Tex. 2021) (orig.

proceeding). In re Diocese of Lubbock involved a church deacon who sued the

Diocese of Lubbock—alleging defamation and intentional infliction of emotional

distress—after the diocese included the deacon on a list that named clergy “against

whom credible allegations of sexual abuse of a minor have been raised.” 624 S.W.3d

at 510. The diocese completed the list after internal investigation and review, which

included “‘consultation with the Diocesan Review Board or other professionals’”

and the diocese’s attorney engaging “‘the services of a retired law enforcement

professional and a private attorney to review all clergy files for any credible

allegations of abuse of minors.’” Id. The diocese shared the list on its website and

commented on the list by a news release. Id.




    11
       Merriam Webster defines “ecclesiastical” as “of or relating to a church especially as an established
institution.”  Ecclesiastical,     MERRIAM-WEBSTER.COM             DICTIONARY,      https://www.merriam-
webster.com/dictionary/ecclesiastical (last visited July 1, 2021).
                                                   –9–
         The deacon demanded the diocese retract his name from the list. Id.12 The

diocese responded with “a letter explaining that the Bishops from the Texas Dioceses

formulated a plan in 2018 to evaluate which of its priests and clergy had been

credibly accused of sexual abuse of a minor” and based its definition of a “minor”

on canon law. Id. at 510–11. After the deacon sued, the diocese moved to dismiss

the case (i) under the Texas Citizens Participation Act (TCPA) and (ii) by a plea to

the jurisdiction, arguing that the ecclesiastical abstention doctrine precluded

jurisdiction. Id. at 511. The trial court denied both motions and the Amarillo Court

of Appeals denied mandamus relief regarding denial of the diocese’s plea to the

jurisdiction. Id.

         The Texas Supreme Court concluded the deacon’s “claims relating to the

Diocese’s publication and communication of the results of its investigation cannot

be severed from its policy to investigate its clergy in the first place”—thereby falling

within the ecclesiastical abstention doctrine. Id. at 509, 518-19. The Texas Supreme

Court explained:

         The ecclesiastical abstention doctrine prohibits civil courts from
         delving into matters of “theological controversy, church discipline,
         ecclesiastical government, or the conformity of the members of the
         church to the standard of morals required of them.” The doctrine is
         grounded in the First Amendment, which protects the right of religious
         institutions “to decide for themselves, free from state interference,
         matters of church government as well as those of faith and doctrine.”


    12
        See TEX. CIV. PRAC. & REM. CODE ANN. § 73.055(a) (“A person may maintain an action for
defamation only if: (1) the person has made a timely and sufficient request for a correction, clarification, or
retraction from the defendant; or (2) the defendant has made a correction, clarification, or retraction.”).
                                                    –10–
          ....
          Churches have a fundamental right under the First Amendment to
          decide for themselves, free from state interference, matters of church
          governance as well as those of faith and doctrine.

Id. at 508–09, 513 (internal citations and quotations omitted).

          Courts are barred from interfering with a religious group’s choices regarding

its “internal governance,” including its decision “to fire one of its ministers.”

Hosanna-Tabor, 565 U.S. at 181, 188. Courts are barred from hearing “church

disputes over church polity and church administration,” or claims involving a

religious organization’s “internal discipline and government.” Serbian E. Orthodox

Diocese for U. S. of Am. & Canada v. Milivojevich, 426 U.S. 696, 724–25 (1976).13

Courts are further barred from deciding whether a church’s actions “depart

substantially from prior doctrine.” Mary Elizabeth Blue Hull, 393 U.S. at 450. As

the Texas Supreme Court explained:

          It is a core tenet of the First Amendment that in resolving civil claims
          courts must be careful not to intrude upon internal affairs of church
          governance and autonomy. Autonomy extends to the rights of
          hierarchical religious bodies to establish their own internal rules and
          regulations and to create tribunals for adjudicating disputes over
          religious matters. And it extends to a church’s conclusions regarding its
          own ecclesiastical rules, customs, and laws. Government action that

    13
         The United States Supreme Court provides:
          [T]he First and Fourteenth Amendments permit hierarchical religious organizations to
          establish their own rules and regulations for internal discipline and government, and to
          create tribunals for adjudicating disputes over these matters. When this choice is exercised
          and ecclesiastical tribunals are created to decide disputes over the government and
          direction of subordinate bodies, the Constitution requires that civil courts accept their
          decisions as binding upon them.
Milivojevich, 426 U.S. at 724-25.


                                                     –11–
      interferes with this autonomy or risks judicial entanglement with a
      church’s conclusions regarding its own rules, customs, or laws is
      therefore prohibited by the First Amendment.

In re Diocese of Lubbock, 624 S.W.3d at 513 (internal citations omitted).

      Nevertheless, the First Amendment does not bar all claims against a religious

body. Tilton v. Marshall, 925 S.W.2d 672, 677 (Tex. 1996). “[S]tates may adopt

neutral principles of law as a means of adjudicating such disputes without running

afoul of First Amendment concerns, so long as resolution of ownership entails no

inquiry into religious doctrine.” Westbrook v. Penley, 231 S.W.3d 389, 399 (Tex.

2007). “[C]ourts decide non-ecclesiastical issues such as property ownership based

on the same neutral principles of law applicable to other entities, while deferring to

religious entities’ decisions on ecclesiastical and church polity questions.”

Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 596 (Tex. 2013) (internal

citation omitted); see also Westbrook, 231 S.W.3d at 399.

                                   V. DISCUSSION

Whether the trial court erred in granting the Dallas Diocese’s Plea to the
Jurisdiction and dismissing all of Doe’s claims with prejudice.

      The Dallas Diocese argues that the ecclesiastical abstention doctrine bars

Doe’s suit because civil court intervention in this dispute would (i) require

interpretation of religious laws and principles underlying the Policy and (ii) require

adjudication of whether that Policy was properly applied. Doe contends that the

ecclesiastical abstention doctrine does not apply because (i) this case does not


                                        –12–
involve a dispute over membership or employment within the religious organization;

(ii) the Policy is “not a matter of religious dogma”; (iii) Doe’s claims involve a

compelling governmental interest; (iv) resolution of the underlying suit is possible

through application of neutral principles of law; and (v) a civil resolution is

appropriate because the Dallas Diocese interjected the Policy and its efficacy into

the public sphere.

      Doe concedes this case is about the Dallas Diocese’s implementation of its

Policy. Doe uses the terms “Minor,” “Sexual Abuse,” and “Vulnerable Adult” in his

petition to allege the Dallas Diocese failed to implement its Policy. The Policy

includes the following regarding those pertinent terms:

      Minor
      Any person who has not reached his or her 18th birthday and a person
      who habitually lacks the use of reason.

      Sexual Abuse
      An unlawful form of sexual misconduct, whether it involves a minor or
      a vulnerable adult.

      Sexual abuse of a minor or vulnerable adult includes sexual molestation
      or sexual exploitation of a minor or vulnerable adult and other behavior
      by which an adult uses a minor or vulnerable adult as an object of sexual
      gratification and as defined in Texas civil law. Also included is the
      acquisition, possession, or distribution by a cleric of pornographic
      images of minors under the age of fourteen, for purposes of sexual
      gratification, by whatever means or using whatever technology. The
      transgressions in question relate to obligations arising from divine
      commands regarding human sexual interaction as conveyed to us by the
      Sixth Commandment of the Decalogue. Thus, the norm to be
      considered in assessing an allegation of sexual abuse of a minor or
      vulnerable adult is whether conduct or interaction with a minor or
      vulnerable adult qualifies as an external, objectively grave violation of

                                       –13–
      the sixth commandment (USCCB, Canonical Delicts Involving Sexual
      Misconduct and Dismissal from the Clerical State, 1995, p.6). A
      canonical offense against the sixth commandment of the Decalogue
      (CIC, c. 1395 §2; CCEO, c. 1453 §1) need not be a complete act of
      intercourse. Nor, to be objectively grave, does an act need to involve
      force, physical contact, or a discernible harmful outcome. Moreover,
      “imputability [moral responsibility] for a canonical offense is presumed
      upon external violation…unless it is otherwise apparent” (CIC, c. 1321
      §3; CCEO, c. 1414 §2). Cf. CIC, canons 1322-27, and CCEO, canons
      1413, 1415, and 1416.II Preamble, USCCB, Essential Norms for
      Diocesan/Eparchial Policies Dealing with Allegations of Sexual Abuse
      of Minors by Priests or Deacons.

      Ultimately, it is the responsibility of the diocesan Bishop, with the
      advice of a qualified Review Board, to determine the gravity of the
      alleged act.

      ....

      Vulnerable Adult
      Persons 18 years of age or older who, because of physical, mental,
      emotional or cognitive impairment, or the effects of recent life
      experiences are presently unable to exercise a reasonable adult’s degree
      of physical or emotional independence or mental insight and judgment.
      Vulnerable adults include those who are physically unable to meet their
      own needs or seek help without assistance, as well as otherwise healthy
      adults who are vulnerable because of recent life experiences such as
      those in or recovering from abusive relationships, those grieving the
      death of a loved one, undergoing treatment for substance abuse,
      suffering job loss or career difficulties, experiencing separation,
      divorce, family or marital discord, financial difficulties, or facing
      sudden illness of those for whom they are responsible.

(emphasis in original).

      On application of the ecclesiastical abstention doctrine, the Texas Supreme

Court provides:

      courts will analyze whether a particular dispute is ecclesiastical or
      merely a civil-law controversy in which the church happens to be

                                       –14–
      involved. See Tran v. Fiorenza, 934 S.W.2d 740, 743 (Tex. App.—
      Houston [1st Dist.] 1996, no writ). In making this determination, we
      look to the substance and nature of the plaintiff’s claims. See Patton v.
      Jones, 212 S.W.3d 541, 548 (Tex. App.—Austin 2006, pet. denied).
      Because courts are prohibited from risking judicial entanglement with
      ecclesiastical matters, see Our Lady of Guadalupe School v. Morrissey-
      Berru, 140 S. Ct. 2049, 2069 (2020), if the substance and nature of the
      plaintiff’s claims are inextricably intertwined with matters of doctrine
      or church governance, then the case must be dismissed, Jennison v.
      Prasifka, 391 S.W.3d 660, 665, 668 (Tex. App.—Dallas 2013, no pet.).

In re Diocese of Lubbock, 624 S.W.3d at 514 (footnote omitted). Considering Doe’s

pleadings and briefing, we address each of his five arguments.

      1) Membership or Employment Within the Religious Organization

      Doe first argues that the ecclesiastical abstention doctrine is typically applied

in cases involving membership or employment-related suits against religious

organizations—suggesting that we decline to apply it in the instant case because

Doe’s suit involves neither membership in nor employment with a religious

organization. We acknowledge that prior precedent involving the ecclesiastical

abstention doctrine involved either membership or employment-related suits. See

generally Hosanna-Tabor, 565 U.S. at 188; Milivojevich, 426 U.S. at 696; In re

Diocese of Lubbock, 624 S.W.3d at 508-09; Westbrook, 231 S.W.3d at 389; Kelly v.

St. Luke Cmty. United Methodist Church, No. 05-16-01171-CV, 2018 WL 654907

(Tex. App.—Dallas Feb. 1, 2018, pet. denied) (mem. op.); Jennison v. Prasifka, 391

S.W.3d 660, 668 (Tex. App.—Dallas 2013, no pet.). However, Doe does not direct

us to—and we have found no—authority to support the argument that the status of a


                                        –15–
plaintiff as neither a member nor an employee of a religious organization bars

application of the ecclesiastical abstention doctrine. To the contrary, our inquiry as

to the application of the ecclesiastical abstention doctrine does not depend upon a

determination of who is the plaintiff but rather what constitutes “the substance and

nature of the plaintiff’s claims.” In re Diocese of Lubbock, 624 S.W.3d at 516. Thus,

we decline to limit the application of the ecclesiastical abstention doctrine to

members or employees of a religious organization when—as discussed further

below—the substance of Doe’s claims asks us to evaluate whether the Dallas

Diocese followed its own canonical rules and internal affairs policies. See id.

      2) The Policy and Religious Dogma

      Doe does not dispute that the Policy includes discretion and consideration of

religious dogma. Instead, Doe argues that we may adjudicate his claim of fraud by

focusing on the portions of the Policy that are grounded in its “numerous references

to secular law and instructions for complying with secular law.” We have held that

“[e]ven if secular principles define and provide the elements of the claims asserted,

determining civil liability may nonetheless impermissibly infringe on a faith-based

organization’s right to ‘construe and administer church doctrine.’” In re Prince of

Peace Christian Sch., No. 05-20-00680-CV, 2020 WL 5651656, at *5 (Tex. App.—

Dallas Sept. 23, 2020, no pet.) (mem. op.).

      To the extent that Doe’s claims call into question (i) the Dallas Diocese’s

investigation, (ii) communication with the public regarding Heines, (iii) reporting to

                                        –16–
the diocesan Review Board, (iv) determining the allegation of Heines’s sexual abuse,

and (v) reporting to the Congregation of the Doctrine of Faith, each of those steps

“necessarily reach behind the ecclesiastical curtain.” In re Diocese of Lubbock, 624

S.W.3d at 515. As Doe pled, determining whether “the Dallas Diocese lied to Father

Heines’[s] [sic] current parish about why Father Heines was removed from ministry”

would require a court to evaluate whether the Dallas Diocese followed its own

canonical rules and internal affairs. That is, Doe’s suit asks us to determine whether

a religious organization’s implementation of its Policy was fraudulent. Although

Doe argues the Policy (i) “relies on secular laws describing criminal sexual acts to

define misconduct,” (ii) is publicly available, (iii) exists to address sexual abuse of

minors and vulnerable adults, and (iv) has been communicated with the Dallas Police

Department, those factors do not separate the Policy from its reliance on canonical

rules and its effect on governing the Dallas Diocese’s internal affairs.

         Since Doe’s suit alleges the Dallas Diocese’s implementation of its Policy was

fraudulent, a court would have to evaluate whether (i) Doe had credible allegations

against Heines and (ii) whether the Dallas Diocese implemented its policy under the

canonical meanings of “minor,” “sexual abuse,” and “vulnerable adult.”14 This

would necessitate a secular investigation into the Dallas Diocese’s understanding of



    14
       In In re Diocese of Lubbock, the Texas Supreme Court explained the terms “minor” and “vulnerable
adult” contained canonical meanings in the context of the Diocese of Lubbock’s publication of a list from
an internal investigation of clergy credibly accused of sexual abuse of minors. See In re Diocese of Lubbock,
624 S.W.3d at 511, 514.
                                                   –17–
those terms—whether a court agrees that Doe qualified as a “minor” or “vulnerable

adult” under the Policy at the time of the alleged “sexual abuse.” See id. Such an

inquiry would cause a court to evaluate whether the Dallas Diocese properly applied

canon law15 and “interlineate its own views” of canonical terms. Id.

        Furthermore, in the context of a religious organization’s choices in

investigating and regulating its formal leaders and people ordained for religious

duties, “any investigation would necessarily put to question the internal decision

making of a church judicatory body.” See id.; see, e.g., Whole Woman’s Health v.

Smith, 896 F.3d 362, 373–74 (5th Cir. 2018) (holding “[b]oth free exercise and

establishment clause problems seem inherent in the court’s discovery order” after a

trial court entered a discovery order requiring a religious organization’s production

of internal communications). However, courts are prohibited from investigating and

resolving application of religious doctrine and practice. In re Diocese of Lubbock,

624 S.W.3d at 515–16 (citing Mary Elizabeth Blue Hull, 393 U.S. at 449). Thus, to

the extent Doe’s suit challenges the Diocese’s application of religious dogma in its

Policy, the trial court lacks jurisdiction.

        3) Compelling Governmental Interest

        Doe asserts that his fraud claim involves a compelling governmental interest,

which precludes application of the ecclesiastical abstention doctrine. Doe directs us


   15
       Merriam Webster defines “canon law” as “the usually codified law governing a church.” Canon Law,
MERRIAM-WEBSTER.COM DICTIONARY, https://www.merriam-webster.com/dictionary/canon%20law (last
visited July 1, 2021).
                                                –18–
to Pleasant Glade Assembly of God v. Schubert wherein the Texas Supreme Court

stated:

        We do not mean to imply that “under the cloak of religion, persons may,
        with impunity,” commit intentional torts upon their religious adherents.
        Freedom to believe may be absolute, but freedom of conduct is not, and
        “conduct even under religious guise remains subject to regulation for
        the protection of society.” Moreover, religious practices that threaten
        the public’s health, safety, or general welfare cannot be tolerated as
        protected religious belief.

264 S.W.3d 1, 12 (Tex. 2008) (internal citations and parentheticals omitted).

However, Doe does not direct us to authority on how a fraud claim regarding a

religious organization’s decisions about an internal investigation involves a

compelling governmental interest—whether subject to regulation for the protection

of society or otherwise as a threat to the public’s health, safety, or general welfare.

See Pleasant Glade, 264 S.W.3d at 12.

        Indeed, Doe reframes his argument that his fraud claim involves a compelling

governmental interest by referring to claims (and cases that are not of precedential

value before our Court)16 of sexual abuse; negligent hiring, assignment, and

retention; negligent misrepresentation; and negligent supervision. However, Doe

pled no claim against the Dallas Diocese separate from his fraud claim about the




   16
      See generally Roman Catholic Diocese of Jackson v. Morrison, 905 So.2d 1213 (Miss. 2005); Doe
v. Diocese of Raleigh, 242 N.C. App. 42, 776 S.E.2d 29, 32 (N.C. Ct. App. 2015). In civil matters, “this
Court is bound by decisions of the United States Supreme Court, the Texas Supreme Court, and prior
decisions of this Court.” Owen v. Jim Allee Imports, Inc., 380 S.W.3d 276, 284 (Tex. App.—Dallas 2012,
no pet.).
                                                –19–
Policy and its implementation.17 Doe requests that our Court treat his fraud claim as

though it were a claim for sexual abuse or negligence, but Doe provides no according

authority which would permit such treatment. In Pleasant Glade, the Texas Supreme

Court explained:

         “Courts are not arbiters of religious interpretation,” and the First
         Amendment does not cease to apply when parishioners disagree over
         church doctrine or practices because “it is not within the judicial
         function and judicial competence to inquire whether the petitioner or
         his fellow worker more correctly perceived the commands of their
         common faith.”

Pleasant Glade, 264 S.W.3d at 13 (quoting Thomas v. Review Bd., 450 U.S. 707,

716 (1981)) (emphasis added). Thus, Doe failed to plead a suit that involves a

compelling governmental interest which would permit jurisdiction over the Dallas

Diocese.

         4) Application of Neutral Principles

         Citing Jones v. Wolf, Doe contends that our Court may adjudicate his claim

by applying neutral principles of law, without consideration of religious doctrine.

443 U.S. 595, 604 (1979) (“We therefore hold that a State is constitutionally entitled

to adopt neutral principles of law as a means of adjudicating a church property

dispute.”). The Texas Supreme Court provides:

         A court may exercise jurisdiction over a controversy if it can apply
         neutral principles of law that will not require inquiry into religious
         doctrine, interference with the free-exercise rights of believers, or

    17
       That is, Doe’s suit does not include a cause of action against the Dallas Diocese for sexual assault;
battery; negligent hiring, assignment, and retention; negligent misrepresentation; and negligent supervision.
                                                   –20–
         meddling in church government. Under the neutral-principles
         methodology, “courts decide non-ecclesiastical issues such as property
         ownership based on the same neutral principles of law applicable to
         other entities, while deferring to religious entities’ decisions on
         ecclesiastical and church polity questions.”

In re Diocese of Lubbock, 624 S.W.3d at 513 (internal citations and parentheticals

omitted). Unlike Jones v. Wolf and other cases Doe cites, the instant case does not

concern a dispute over property. Rather, the instant case involves a dispute over a

religious organization’s implementation of its own policies.18

         Our inquiry as to whether a party’s claims against a religious organization are

barred by the ecclesiastical abstention doctrine is based on whether “the substance

and nature of the plaintiff’s claims implicate ecclesiastical matters, including a

church’s internal affairs, governance, or administration.” In re Diocese of Lubbock,

624 S.W.3d at 516 (citing Westbrook, 231 S.W.3d at 396-97.). Here, Doe’s suit seeks

to impose liability on the Dallas Diocese for failing to comply with its Policy to

investigate an allegation of sexual abuse alleged against one of its clergy. See

Hosanna-Tabor, 565 U.S. at 190 (prohibiting “government interference with an

internal church decision that affects the faith and mission of the church itself”).

“Investigations that relate to the character and conduct of church leaders are

inherently ecclesiastical.” In re Diocese of Lubbock, 624 S.W.3d at 517. Although


    18
      The Texas Supreme Court has not applied the neutral principles methodology outside of church
property disputes. In re Diocese of Lubbock, 624 S.W.3d at 513. We acknowledge that our sister court has
applied the neutral principles methodology in the context of a dispute over a settlement agreement. Shannon
v. Mem’l Drive Presbyterian Church U.S., 476 S.W.3d 612, 624–25 (Tex. App.—Houston [14th Dist.]
2015, pet. denied).
                                                  –21–
common law fraud imposes liability on those who make knowing material

misrepresentations, see JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C.,

546 S.W.3d 648, 653 (Tex. 2018), “a civil suit that is inextricably intertwined with

a church’s directive to investigate its clergy cannot proceed in the courts.” In re

Diocese of Lubbock, 624 S.W.3d at 517. Here, as in Westbrook and In re Diocese of

Lubbock, Doe’s suit is “inextricably intertwined” with the Dallas Diocese’s decision

to investigate an allegation of sexual abuse in accordance with its internal Policy,

judicial review of which would “impermissibly interfere with a religious

organization’s ability to regulate the character and conduct of its leaders.” Id. at 517;

Jennison, 391 S.W.3d at 668; see Hosanna-Tabor, 565 U.S. at 201.

      Furthermore, Doe argues the Dallas Diocese failed to follow each step of its

Policy—particularly directives that were outside of its discretion. However—even

if we were to assume the Dallas Diocese failed to follow its Policy—the church’s

failure to follow its Policy “on a matter of internal governance is also a matter of

internal church governance and ecclesiastical concerns, and the courts may not

interfere with that decision.” Retta v. Mekonen, 338 S.W.3d 72, 77 (Tex. App.—

Dallas 2011, no pet.).

      5) Policy Efficacy and Interjection Into Public Sphere

      Citing to Citing to In re Diocese of Lubbock, 592 S.W.3d 196, 202 (Tex.

App.—Amarillo 2019), mandamus conditionally granted sub nom. In re Lubbock,

624 S.W.3d 506, Doe contends that the Dallas Diocese’s promulgation of the Policy,

                                         –22–
discussions of its efficacy, and sharing with the Dallas Police Department foreclose

ecclesiastical protection. But after oral argument and the submission of this case, the

Texas Supreme Court rejected and overruled the Amarillo Court of Appeal’s

decision. In re Diocese of Lubbock, 624 S.W.3d at 518–19. The Texas Supreme

Court explained:

      The doctrine allows a religious institution to engage freely in
      ecclesiastical discussions with more than just its members. See Bryce v.
      Episcopal Church in the Diocese of Colo., 289 F.3d 648, 658 (10th Cir.
      2002). It extends to publications that relate to a religious group’s right
      to shape its own faith and mission. Hosanna-Tabor, 565 U.S. at 188,
      132 S. Ct. 694. The Diocese, in exercising its right to shape its own
      faith and mission, disclosed to the public its reforms to handling sexual-
      abuse allegations within the church. Such discussion of changes in
      church policy, which the Diocese explains were rooted in broader
      church governance decisions, do not revoke ecclesiastical
      protection. See, e.g., Whole Woman’s Health, 896 F.3d at 374 (“[T]he
      importance of securing religious groups’ institutional autonomy, while
      allowing them to enter the public square, cannot be understated
      ....”); see also Hosanna-Tabor, 565 U.S. at 201, 132 S. Ct. 694 (Alito,
      J., concurring) (“A religious body’s control over such ‘employees’ is
      an essential component of its freedom to speak in its own voice, both
      to its own members and to the outside world.”). Curtailing First
      Amendment protections when a church exercises its right to shape its
      own faith and mission threatens to entangle the courts in a religious
      dispute.

Id. at 518–19 (emphasis added, footnote omitted). Thus, we must conclude the

Dallas Diocese’s disclosure of the Policy into the public sphere and discussion of its

efficacy do not revoke ecclesiastical protection. Id. at 519.

      For those reasons, we conclude Doe’s suit involved an incurable jurisdictional

defect. Id.; In re Episcopal Sch. of Dallas, Inc., 556 S.W.3d at 359. We conclude


                                         –23–
that the trial court did not err in granting the plea to the jurisdiction and dismissing

Doe’s claims. We need not reach the remaining arguments by the parties. See TEX.

R. APP. P. 47.1 (“The court of appeals must hand down a written opinion that is as

brief as practicable but that addresses every issue raised and necessary to final

disposition of the appeal.”).

                                    VI.    CONCLUSION

      Having overruled Doe’s sole issue, we affirm the judgment of the trial court.




                                            /Bill Pedersen, III//
190997f.p05                                 BILL PEDERSEN, III
                                            JUSTICE




                                          –24–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOHN DOE, Appellant                            On Appeal from the 95th District
                                               Court, Dallas County, Texas
No. 05-19-00997-CV           V.                Trial Court Cause No. DC-18-07025.
                                               Opinion delivered by Justice
ROMAN CATHOLIC DIOCESE OF                      Pedersen, III. Justice Reichek
DALLAS, Appellee                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

    It is ORDERED that appellee ROMAN CATHOLIC DIOCESE OF
DALLAS recover its costs of this appeal from appellant JOHN DOE.


Judgment entered this 11th day of August, 2021.




                                        –25–